         Case 1:19-cv-01164-CG Document 23 Filed 07/16/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

TRUETT THOMAS,

                    Plaintiff,

v.                                                           No. CV 19-1164 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 22),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Remand or Reverse Agency Decision, (the “Motion”),

(Doc. 14), is GRANTED and this case is REMANDED to the Commissioner for further

proceedings consistent with this opinion.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
